DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements or limitations must be shown or the features canceled from the claims; as follows:
1)  A cross section of the light reflective layer, taken in a transverse plane, defines part of a circle, ellipse, or hyperbola of claim 4;  
2)  A cross section of the light reflective layer, taken in a transverse plane, defines a line that includes a plurality of line segments of different curvatures, of claim 5;
3)  A cross section of the light reflective layer, taken in a transverse plane, defines a line that includes a plurality of straight line segments joined end to end, of claim 6; and   
4)  The composite overcoating has an asymmetric shape about a longitudinal center axis of the optical fiber, of claim 15.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 21, “a bottom portion” is unclear because it is not clear what is portion is the bottom of.  Also, the term ”bottom portion” is not in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 17-22 of U.S. Patent No. 11,061,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements and limitations were recited in or suggested by the patented claims, as follows:
With respect to instant claim 2, U.S. Patent No. 11,061,177, claim 1, recites a composite structure having an embedded, side-emitting optical fiber, comprising: an optical fiber having [claim 1, lines 1-3] an active photoluminescent layer integrated in the optical fiber that is to wavelength-convert primary propagating light [inherently] within the optical fiber into secondary light that is emitted from an outer side surface of the optical fiber; and a composite overcoating formed on the outer side surface of the optical fiber [claim 1, lines 5-10], having (i) an inactive light transmissive material that does not wavelength-convert and is formed on and entirely surrounds the outer side surface [inherently] of the optical fiber [claim 1, lines 13-3], and (ii) a light reflective layer that is formed on and conforms to an outer side surface of the inactive light transmissive material except for a top layer of the inactive light transmissive material, wherein the secondary light [claim 1, lines 19-22: the patented portion is equivalent to the claimed material] is to emerge from the composite structure through the top layer of the inactive light transmissive material [claim 1, lines 24-26: the top layer is part of the inactive light transmissive material/portion, claim 1, lines 21-22].  
With respect to instant claim 3, U.S. Patent No. 11,061,177, claim 2, recites a cross section of the light reflective layer, taken in a transverse plane, defines a parabola, and at least a portion of the optical fiber is positioned in the vicinity of the focus of the parabola [the “portion of the optical fiber is broader than the patented lengthwise segment of the fiber”].  
With respect to instant claim 4, U.S. Patent No. 11,061,177, claim 3, recites a cross section of the light reflective layer, taken in a transverse plane, defines part of a circle, ellipse, or hyperbola.  
With respect to instant claim 5, U.S. Patent No. 11,061,177, claim 4, recites a cross section of the light reflective layer, taken in a transverse plane, defines a line that includes a plurality of line segments of different curvatures.  
With respect to instant claim 6, U.S. Patent No. 11,061,177, claim 5, recites a cross section of the light reflective layer, taken in a transverse plane, defines a line that includes a plurality of straight line segments joined end to end.  
With respect to instant claim 7, U.S. Patent No. 11,061,177, claim 6, recites the top layer of the inactive, light transmissive material comprises a plurality of prisms oriented side by side, not end to end, in the direction of a longitudinal axis of the optical fiber.  
With respect to instant claim 8, U.S. Patent No. 11,061,177, claim 7, recites the top layer of the inactive, light transmissive material comprises a plurality of microlenses in a longitudinal plane or in a transverse plane [the patented portion is equivalent to the claimed material].  
With respect to instant claim 9, U.S. Patent No. 11,061,177, claim 8, recites the top layer of the inactive, light transmissive material comprises a single convex lens in a longitudinal plane or in a transverse plane.  
With respect to instant claim 10, U.S. Patent No. 11,061,177, claim 9, recites the composite overcoating further comprises a bottom portion whose one side conforms to and is in contact with a bottom surface of the light reflective layer and whose opposite side is polygon shaped in a longitudinal plane or in a transverse plane.  
With respect to instant claim 11, U.S. Patent No. 11,061,177, claim 10, recites a plurality of knobs that are affixed to the bottom portion and that protrude therefrom.  
With respect to instant claim 12, U.S. Patent No. 11,061,177, claim 11, recites the knobs are made of the same material as the bottom portion of the composite overcoating or are formed as an integral part of the bottom portion.  
With respect to instant claim 13, U.S. Patent No. 11,061,177, claim 12, recites the knobs are formed as separate pieces than the bottom portion, and are bonded to the bottom potion.  
With respect to instant claim 14, U.S. Patent No. 11,061,177, claim 1, recites the optical fiber has a lengthwise segment in which a scattering structure is formed that is to redirect the primary propagating light within the optical fiber [lines 3-5] sideways out of the optical fiber [lines 9-10].  
With respect to instant claim 15, U.S. Patent No. 11,061,177, claim 1, recites the composite overcoating has an asymmetric shape about a longitudinal center axis of the optical fiber [claim 11 and 18-19].  
With respect to instant claim 16, U.S. Patent No. 11,061,177, claim 17, recites a lighting structure comprising [line 1]: an optical fiber having [line 8] an active photoluminescent layer integrated in the optical fiber that is to wavelength-convert primary propagating light within the optical fiber into secondary light [lines 5-8]; a solid body made of an inactive, light transmissive material [lines 2-3], wherein the optical fiber is positioned inside the solid body [lines 16-17], wherein the secondary light is emitted from an outer side surface of the optical fiber into the solid body [lines 13-15]; and an external reflector having a light reflective surface that conforms to and abuts a portion of a side surface of the solid body while leaving another portion of the solid body uncovered for the secondary light to emerge therefrom after being reflected by the light reflective surface of the external reflector [claim 19-24].  
With respect to instant claim 17, U.S. Patent No. 11,061,177, claim 18, recites a cross section of the external reflector, taken in a transverse plane relative to the longitudinal axis, defines a parabola, and wherein an intersection of the transverse plane and at least a portion of the optical fiber is at the focus of the parabola [the “portion of the optical fiber is broader than the patented lengthwise segment of the fiber”].    
With respect to instant claim 18, U.S. Patent No. 11,061,177, claim 19, recites the external reflector covers a majority of an entire area of the side surface of the solid body.
With respect to instant claim 19, U.S. Patent No. 11,061,177, claim 20, recites said another portion of the solid body that is uncovered by the external reflector is planar.  
With respect to instant claim 20, U.S. Patent No. 11,061,177, claim 21, recites said another portion of the solid body that is uncovered by the external reflector is generally planar with a layer of microlenses.  
With respect to instant claim 21, U.S. Patent No. 11,061,177, claim 22, recites said another portion of the solid body that is uncovered by the external reflector is generally planar with a layer of prisms through which the secondary light is to emerge redirected.  
With respect to instant claim 22, U.S. Patent No. 11,061,177, claim 17, recites the optical fiber has a lengthwise segment in which a scattering structure is formed that is to redirect primary propagating light within the optical fiber sideways out of the optical fiber [lines 8-10 and 13-15].  
With respect to instant claim 23, U.S. Patent No. 11,061,177, claim 17, recites the solid body is generally cylindrical but without rotational symmetry about an internal longitudinal axis of the solid body [lines 2-5].  

Prior Art of Record
	The following discusses prior art made of record:
CN 103535839 does not meet the claims as the claimed inactive light transmissive material would be the air gap [102] in CN 103535839.  However, an “air gap” cannot be “formed on” anything [see claim 2, line 9] and is not a solid body [see claim 16, line 5].
WO 2006/051475 does not meet the claims as it does not have an inactive light transmissive material [claim 2, line 8; claim 16, line 5].
Hajto et al. (7,260,297) does not meet the claims as it does not have an inactive light transmissive material [claim 2, line 8; claim 16, line 5].
Zarian et al. (5,937,127) does not meet the claims as it lacks the light reflective layer [claim 2, line 10] external reflector [claim 16, line 8].

Allowable Subject Matter
Claims 2-23 would be allowable if the double patenting rejections were overcome. 
Claim 24 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In a composite structure having an embedded, side-emitting optical fiber prior art fails to show or suggest the following combination of elements and limitations: an optical fiber having an active photoluminescent layer integrated in the optical fiber, as claimed; and a composite overcoating formed on the outer side surface of the optical fiber, having (i) an inactive light transmissive material that does not wavelength-convert and is formed on and entirely surrounds the outer side surface of the optical fiber, and (ii) a light reflective layer that is formed on and conforms to an outer side surface of the inactive light transmissive material except for a top layer of the inactive light transmissive material, wherein the converted light is to emerge from the composite structure through the top layer of the inactive light transmissive material.  
In a lighting structure prior art fails to show or suggest the following combination of elements and limitations: an optical fiber having an active photoluminescent layer integrated in the optical fiber, as claimed; a solid body made of an inactive, light transmissive material, wherein the optical fiber is positioned inside the solid body, wherein the converted light is emitted from an outer side surface of the optical fiber into the solid body; and an external reflector having a light reflective surface that conforms to and abuts a portion of a side surface of the solid body while leaving another portion of the solid body uncovered for the converted light to emerge therefrom after being reflected by the light reflective surface of the external reflector.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875